Luke, J.
1. “Since the law does not give to the accused in a criminal ease any right to make a second statement to the court and jury, a refusal to allow such privilege is not cause for a new trial, even where *587the State, after the accused made his statement, introduced additional evidence strengthening its ease.” Know v. State, 112 Ga. 373 (37 S. E. 416); Sharp v. State, 111 Ga. 176 (1) (36 S. E. 633); Jones v. State, 12 Ga. App. 133 (2) (76 S. E. 1070).
Decided December 11, 1919.
Indictment for larceny of automobile; from Floyd superior court —Judge Wright. October 3, 1919.
W. B. Mebane, for plaintiff in error.
C. H. Porter, solicitor-general, contra.
2. The charge of the court, when read in its entirety, was full and fair.
3. The evidence in this case was sufficient to authorize the verdict of guilty.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.